                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


U.S. Bank Trust, N.A., as Trustee for LSF11        CIVIL ACTION NO: 2:19-cv-00249-JAW
Master Participation Trust


                Plaintiff


                       vs.


Amy L. Manetti and Katie Manetti                   RE:
                                                   7 June Street, Sanford, ME 04073


                Defendants                         Mortgage:
                                                   March 23, 2012
                                                   Book 16291, Page 87



 AFFIDAVIT OF MICHELLE DOLE IN SUPPORT OF PLAINTIFF’S MOTION FOR
    DEFAULT JUDGMENT AS TO AMY L. MANETTI AND KATIE MANETTI


I, Michelle Dole, hereby depose and state as follows:

   1. I am a paralegal at Doonan, Graves & Longoria, LLC, the law firm who represents Plaintiff

       U.S. Bank Trust, N.A., as Trustee for LSF11 Master Participation Trust (“U.S. Bank”) in this

       matter. I submit this affidavit in support of Plaintiff ’s Motion for Default Judgment as to

       Defendants, (“Defendants”) pursuant to Fed. R. Civ. P. 55(b).

   2. Plaintiff ’s Complaint was filed on June 3, 2019.

   3. Proof of Service for Defendants was filed on June 20, 2019.

   4. Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Defendants's response to the Complaint was due

       July 1, 2019.

   5. Defendants are not in the military.

   6. On August 6, 2019, Plaintiff filed a Motion for Entry of Default as to Defendants.
   7. On August 6, 2019, this Court entered Default as to Defendants.

   8. Upon information and belief, the attached payment history records received from our client

       were made at or near the time of the transactions by, or from information transmitted by

       someone with personal knowledge, pursuant to Fed. R. Evid. 803(6).

   9. Upon information and belief, the attached payment history is kept in the course of a

       regularly conducted activity by our client, pursuant to Fed. R. Evid. 803(6).

   10. Upon information and belief, the making of the attached records are a regular practice of

       our client’s regularly conducted activity for maintaining records, pursuant to Fed. R. Evid.

       803(6).

   11. At the requested hearing, Plaintiff will produce a witness from the servicer of the subject

       loan to testify to the above.

I declare under penalty of perjury that the foregoing is true and correct. Executed on this 6th day

of September, 2019.


                                                       /s/Michelle Dole
                                                       Michelle Dole


                        COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss.                                                    Dated this 6th day of September, 2019
COUNTY OF ESSEX

       On this 6th day of September, 2019, before me, the undersigned notary public, personally
appeared Michelle Dole, who proved to me through satisfactory evidence of identification to be the
person whose name is signed on this document, who swore or affirmed to me that the contents of
the document are truthful and accurate to the best of his/her knowledge and belief.

                                                       /s/ Noelle Marie Selden
                                                       Notary Public
                                                       Commission Expires: 3/29/2024
